COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )               No.  08-05-00345-CV
                                                                              )
IN RE:  MINORITY MEDIA TV-38, LLC           )     AN
ORIGINAL PROCEEDING
                                                                              )
                                                                              )                 IN MANDAMUS
                                                                              )
                                                                              )
 
 
OPINION
ON PETITION FOR WRIT OF MANDAMUS
 
Relator, Minority Media TV-38, LLC, asks this Court to
issue a writ of mandamus against the Honorable Luis Aguilar, Judge of the 120th
District Court of El Paso County. 
Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840
(Tex. 1992)(orig. proceeding).  Moreover, there must be no other adequate
remedy at law.  Id.  Based on the record before us, we are unable
to conclude that Respondent clearly abused his discretion.  Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).  The order granting
emergency relief and staying the trial court proceedings is lifted.
 
 
November
17, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.